Citation Nr: 0720784	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO. 04-39 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from May 1943 to September 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating.

In April 2007, the veteran had been scheduled for a personal 
hearing before a Veterans Law Judge at the RO, however, he 
failed to appear as scheduled.


FINDING OF FACT

Audiological examinations conducted in November 2003 revealed 
a Level II hearing impairment in the veteran's right ear and 
a Level III hearing impairment in the veteran's left ear; and 
in November 2005 revealed a Level II hearing impairment in 
each ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
rating for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran was notified of the information necessary to 
substantiate his increased disability rating claim. The RO 
sent the veteran notice by letters dated in September 2003 
and April 2006 in which he was informed of what was required 
to substantiate his claim and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claim. He 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the RO.

Since the veteran's claim for an increased initial disability 
rating was denied by the RO and is also being denied by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to the issue. See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim. The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The veteran was 
afforded VA examinations in November 2003 and November 2005. 
These examinations were thorough in nature, based upon a 
review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate. 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion. Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.





Increased disability ratings

The veteran argues that his service-connected hearing 
disorder is more disabling than is contemplated by the 
currently assigned non-compensable rating. Because the law 
mandates the continued assignment of a zero percent 
evaluation, the claim will be denied.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3. If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006). Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability. Fenderson, 12 Vet. App. at 
126. Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126. If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found. Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a diagnostic 
code by VA must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2006). Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned. 38 C.F.R. § 4.31 (2006). 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). Disability ratings of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. 
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness. An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d). Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poor hearing. The percentage evaluation is located 
at the point where the rows and column intersect. 38 C.F.R. § 
4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. Each ear will be evaluated separately. 

By rating action dated in November 2003, the RO granted 
entitlement to service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable disability rating, 
effective September 4, 2003.

Two letters from D. Allen, D.M.D., dated in July 2003, show 
that the veteran had been observed to have permanent and 
irreversible hearing loss. A private medical record from A. 
C. Black, Au.D., dated in July 2003, shows that the veteran 
was said to have moderate to profound sensorineural hearing 
loss consistent with noise exposure, and that he was a 
candidate for amplification/assistive listening devices. 
These findings, however, do not provide average hearing 
threshold, as measured by puretone audiometric tests at each 
of the required frequencies, nor do they show that a 
controlled speech discrimination test was administered. As 
such, they are inadequate for rating purposes.
 
A VA audiological examination report dated in November 2003 
shows pure tone thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 25, 60, 70, and 85 decibels, 
respectively. Pure tone average of the right ear was 60 
decibels. Speech recognition was 92 percent. Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 25, 65, 75, and 90 decibels, respectively. Pure 
tone average of the left ear was 64 decibels. Speech 
recognition was 88 percent.  The examiner concluded that the 
veteran had mild bilateral sensorineural hearing loss.

Under Table VI of the regulations, the veteran's right ear 
hearing level was II and the left ear hearing level was III. 
Under Table VII of the regulations, a Level II hearing 
impairment in the better ear, coupled with a Level III 
hearing impairment in the poorer ear warrants a 
noncompensable disability rating. 38 C.F.R. § 4.85, Tables VI 
and VII, Diagnostic Code 6100 (2006).

A VA audiological examination report dated in November 2005, 
reveals that pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 30, 60, 70, and 85 decibels, 
respectively. Pure tone average of the right ear was 61 
decibels. Speech recognition was 92 percent. Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 35, 65, 80, and 90 decibels, respectively. Pure 
tone average of the left ear was 68 decibels. Speech 
recognition was 96 percent. The diagnosis was mild to 
moderate sensorineural hearing loss in each ear.

Under Table VI of the regulations, the veteran's right ear 
hearing level was II and the left ear hearing level was II. 
Under Table VII of the regulations, a Level II hearing 
impairment in the better ear, coupled with a Level II hearing 
impairment in the poorer ear warrants a noncompensable 
disability rating. 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2006).

In January 2006, the veteran testified at a personal hearing 
over which a decision review officer of the RO presided. The 
veteran asserted that his bilateral hearing loss disability 
was greater than reflected by his current disability rating. 
He indicated that he could not discern and interpret a 
whisper or a baritone voice, and that he could not 
distinguish between consonants. He added that he could not 
interpret approximately 60 percent of the words spoken to 
him, making it difficult to attend a movie or a play, or to 
watch television. He described his hearing loss as serious, 
significant, and substantial, and asserted that it had 
intruded and invaded his life completely.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher (compensable) 
disability rating for the veteran's bilateral hearing loss. 

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairment. However, a compensable disability rating 
is not warranted under Table VIa as the veteran's pure tone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) in 
either ear. Additionally, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 dB or less at 
1000 Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz, a higher disability rating pursuant to section 4.86(b) 
is also not warranted. 38 C.F.R. §§ 4.85, 4.86 (a) (2006). 

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered. Lendenmann, 3 Vet. App. 
at 345. To put it simply, there is very little judgment 
involved in determining the rating. The law's provisions are 
clear and precise. Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss.

The veteran has contended that his bilateral hearing loss 
warrants a compensable disability rating. While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as whether 
the degree of his hearing loss satisfies certain medical 
diagnostic criteria. Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
Thus, his own contentions do not constitute competent medical 
evidence that his service-connected bilateral hearing loss 
warrants a compensable schedular disability rating.

In particular, the veteran argues that reasonable doubt 
exists in this case, and that as provided for in 38 C.F.R. § 
4.1, VA's Schedule for Rating Disabilities is but "primarily 
a guide" to evaluate service-connected disorders. However, 
as is noted above, it was been held by the appellate courts 
that when evaluating service-connected hearing loss 
disorders, the specified clinical test results as set forth 
in the applicable diagnostic criteria mandate a mechanical 
application of the test data to the rating schedule. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). Because of 
the mandatory application of such criteria, no reasonable 
doubt exists in this matter such that the benefit of the 
doubt may be applied in favor of the veteran. Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran as required in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In particular, the Board has considered the 
provisions of 38 C.F.R. 
§ 3.321(b)(1). However, there's been no assertion or showing 
that the veteran's bilateral hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards. In the 
absence of such factors, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. 
App. at 222.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


